Vinee ere
Case 19-12378-KBO Doc1311 Filed 02/08/21 Pagelof1
WED-50504 0311-1 pdf341 19-12378
BAE Systems

Bankruptcy Noticing Center

45479 Holiday Drive

Sterling, VA 20166-9411

FILED

2021FEB-5 AM 8 5I

CLERK
US BANKRUPTCY COUR:
MSTRICT OF DELAWARE

004536 4536 1 AB 0.416 61125 18 9230-1-4536

 

Mark Pack
Po Box 5264

Rockford, IL 61125-0264

flease wpdote mol yy 4 addvess

we wo lomae woe OH PO Boye
ATTENTION: ADDRESS CORRECTION REQUESTED

If you are receiving this notice, U.S. Postal Service records indicate that the address that the debtor listed
is subject to a forwarding order. Forwarding orders are only good for a limited time.

 

IF YOU ARE THE INTENDED NOTICE RECIPIENT,
Update your address immediately with the
Bankruptcy Court identified on the notice pursuant to
the Court's local procedures.

Mave fale Soc
SU0S Lon€é

YnAarn Dy.
Dovbd © 1104-24221

 

IF YOU ARE THE DEBTORIDEBTOR’S COUNSEL

1. Find an updated address and send the attached
document to that address.

2. Update the address with the Bankruptcy Court
pursuant to the Court's local procedures.

 

50504004540012

 

 
